         Case 20-03195-sgj Doc 4 Filed 12/18/20                Entered 12/18/20 17:00:23            Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed December 18, 2020
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                )
         In re:                                                 )     Chapter 11
                                                                )
         HIGHLAND CAPITAL MANAGEMENT,                           )     Case No. 19-34054-sgj11
         L.P., 1                                                )
                  Debtor.                                       )
                                                                )
                                                                )

         ORDER GRANTING MOTION TO FILE UNDER SEAL ADVERSARY COMPLAINT
                    AND MOTION FOR PRELIMINARY INJUNCTION

              Upon the consideration of the Motion of the Official Committee of Unsecured Creditors to

     File Under Seal its Adversary Complaint and Motion for Preliminary Injunction (the “Motion to




     1
          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
          address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 20-03195-sgj Doc 4 Filed 12/18/20                  Entered 12/18/20 17:00:23              Page 2 of 3




Seal”), filed by the official committee of unsecured creditors (the “Committee”), it is hereby

ORDERED that:

                  1.       The Motion to Seal is GRANTED.


                  2.       The Committee is authorized to file the Adversary Complaint1 and Motion

for Preliminary Injunction under seal.


                  3.       Until and unless the Committee and the Debtor resolve the confidentiality

issues as described in the Motion to Seal, the unredacted Adversary Complaint and Motion for

Preliminary Injunction shall not be made available to anyone, except the Court, the U.S. Trustee,

the Debtor, and other parties in interest as may be ordered or otherwise required by the Court, and

all parties receiving the unredacted Adversary Complaint and Motion for Preliminary Injunction

shall maintain its confidentiality and the confidentiality of its subject matter, including in

connection with any pleadings filed with this Court.


                  4.       The Parties to the Agreed Protective Order can, during the pendency of this

Adversary Proceeding, file under seal documents that are designated as Highly Confidential

Information or that reflect Highly Confidential Information without further leave of Court.


                  5.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.


                  6.       The Committee is authorized and empowered to take all actions necessary

to implement the relief granted in this Order.




1
    Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion to Seal.
  Case 20-03195-sgj Doc 4 Filed 12/18/20          Entered 12/18/20 17:00:23          Page 3 of 3




               7.     The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


               8.     This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


                                     # # # End of Order # # #
